NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted June 23, 2009*
                                   Decided June 29, 2009

                                           Before

                            RICHARD D. CUDAHY, Circuit Judge

                            RICHARD A. POSNER, Circuit Judge

                            TERENCE T. EVANS, Circuit Judge

No. 08-3300

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff-Appellee,                            Court for the Eastern District of
                                                    Wisconsin.
       v.
                                                    No. 04-CR-245
TROY S. BURTON,
     Defendant-Appellant.                           J.P. Stadtmueller,
                                                    Judge.

                                         ORDER

        Troy Burton was sentenced as an Armed Career Criminal and is serving 180 months
in prison, the statutory minimum, for possessing a firearm as a felon. See 18 U.S.C.
§§ 922(g)(1), 924(e)(1). Burton moved to have his sentence reduced pursuant to 18 U.S.C.
§ 3582(c)(2) because, he says, Amendment 709 to the sentencing guidelines entitles him to a




       *
          After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. A PP. P.
34(a)(2).
No. 08-3300                                                                             Page 2

lower sentence. See U.S.S.G. § 4A1.2(a)(2), Supp. to App. C 235 (2008) (Amendment 709).
The district court denied the motion.

       Amendment 709 was not made retroactive by the Sentencing Commission and is not
a ground for reduction under § 3582(c)(2). United States v. Alexander, 553 F.3d 591, 593 (7th
Cir. 2009). More importantly, Amendment 709, which altered the rules for calculating
criminal history under the Sentencing Guidelines, has no relevance to the determination
whether a defendant qualifies as an Armed Career Criminal. See U.S.S.G. § 4B1.4 cmt. no. 1;
United States v. Hobbs, 135 F.3d 384, 388 (4th Cir. 1998); United States v. Wright, 48 F.3d 254,
255-56 (7th Cir. 1995). Even if the amendment had been made retroactive, it could not have
benefitted Burton.

                                                                                 AFFIRMED.